UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7206


RAHSAN DRAKEFORD,

                Plaintiff - Appellant,

          v.

DR. MULLINS; NURSE SCOTT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00253-JLK-RSB)


Submitted:   February 22, 2017              Decided:   March 9, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rahsan   Drakeford,  Appellant  Pro  Se.     Rosalie  Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rahsan Drakeford commenced a 42 U.S.C. § 1983 (2012) action

against    Dr.    Benny     Mullins   and    Nurse   S.   Scott,     claiming

deliberate indifference to his medical needs following a wrist

fracture suffered while Drakeford was incarcerated.                  Drakeford

appeals    from     the   district    court’s   order     granting    summary

judgment to Mullins and Scott and dismissing the complaint, and

we affirm.

       We review a district court’s grant of summary judgment de

novo, “viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.”                    Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks omitted).       Summary judgment is appropriate “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

       “A prison official’s deliberate indifference to an inmate’s

serious medical needs constitutes cruel and unusual punishment

under the Eighth Amendment.”          Jackson v. Lightsey, 775 F.3d 170,

178 (4th Cir. 2014) (citing Estelle v. Gamble, 429 U.S. 97, 104

(1976)).      An inmate alleging a deliberate indifference claim

must    establish    that    his   medical   condition     was   objectively

serious—that is, “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay

                                       2
person      would      easily    recognize       the    necessity       for    a    doctor’s

attention.”            Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)

(internal quotation marks omitted). *                   The inmate must also show

that       the    official      subjectively      knew    of    and     disregarded        an

excessive risk to the inmate’s health or safety.                              Jackson, 775
F.3d       at    178   (citing    Farmer    v.    Brennan,       511 U.S. 825,   837

(1994)).

       Drakeford alleged that Mullins, who treated him during the

thirteen days between his injury and surgery, did not timely

attend to his medical needs and was responsible for a delay in

scheduling         the    operation    necessary         to    repair    the       fracture.

However, Mullins’ affidavit, which was supported by Drakeford’s

medical records, demonstrated that Mullins diligently monitored

Drakeford and prescribed him various pain medications while he

was awaiting surgery.             When Mullins perceived that an orthopedic

consultation might delay the operation, he referred Drakeford to

another doctor, who performed the surgery two days later.

       Drakeford         also    claimed     that       Scott     refused          him    pain

medication.            Scott    explained    in   his    affidavit       that      he    twice

delayed administering pain medication to Drakeford in order to




       *
       Mullins and Scott do not dispute the district court’s
finding that Drakeford’s injury constituted a serious medical
need.



                                             3
comply   with   the     prescription.        This   claim       is   borne    out    by

Drakeford’s medical records.

     Drakeford did not offer any documentary evidence to refute

these accounts, nor was there any evidence that Mullins or Scott

consciously disregarded any risk to Drakeford’s well-being.                          To

the extent that Drakeford complains that additional, stronger,

or more frequent pain medication was required, this, without

more, is insufficient to prevail on a deliberate indifference

claim.     See Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

1985).     Because Drakeford failed to raise a genuine issue of

material   fact    as    to   whether    Mullins    and    Scott     acted    with    a

“sufficiently culpable state of mind,” Farmer, 511 U.S. at 834

(internal quotation marks omitted), the district court properly

granted summary judgment and dismissed the complaint.

     Accordingly, we affirm the district court’s judgment.                           We

dispense    with      oral    argument    because        the    facts   and    legal

contentions     are     adequately   presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         4